department of the treasury internal_revenue_service washington d c uniform issue list feb tep rats tax_exempt_and_government_entities_division legend institution a institution b amount m amount n amount p amount q amount r date m date n date p ira x dear this is in response to your request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request page 20v721024 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are over years old and maintained ira x with institution a you assert that your failure to accomplish a rollover within the 60-day period prescribed ri sec_408 of the code was due to mental and physical incapacities which impaired your ability to handle your financial affairs including the rollover of amount r on date m you withdrew amount m from ira x on date n you withdrew amount n from ira x and on date p you withdrew amount p from ira x amount q has been spent by you the remaining funds amount r are in a non-ira account with institution b you have been suffering from progressive dementia which has impaired your ability to make sound financial decisions your daughter while attending to your needs noticed that you withdrew the funds from ira x medical documentation submitted with your request indicates the severity of your chronic medical problems which includes an inability to make financial decisions and the extent of your treatment for these conditions - based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to amount d contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if is i the entire amount received including money and any other_property day paid into an ira for the benefit of such individual not later than the after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid is page is into such plan may not exceed the portion of the amount received whic includible in gross_income determined without regard to sec_408 section d b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of section d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the _ individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions impgsed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred your the information you presented and the medical documentation submitted on behalf demonstrate that you were incapable of handling your financial affairs in an appropriate manner therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount r from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount r less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount r will be considered a rollover_contribution within the meaning of sec_408 of the code page this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described under the provisions of any other section of either the code or regulations w ich may be applicable thereto herein this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t id at sincerely yours rances v sloaryy m employee plang téchnical group enclosures deleted copy of ruling letter notice of intention to disclose cc
